 1                                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                     NO. CR16-300 RSL
10                              Plaintiff,
11                                                                  ORDER GRANTING UNITED STATES’
                                                                    MOTION TO FILE A RESPONSE IN
12                         v.
                                                                    EXCESS OF 12 PAGES
13    AUBREY TAYLOR, a/k/a “Uno”,
14
                                Defendant.
15
16          The Court having reviewed the Government’s Motion to File a Response in Excess
17 of Twelve Pages, enters the following order:
18          IT IS HEREBY ORDERED that the motion is GRANTED. The United States may
19 file its Response in Opposition to Defendant Aubrey Taylor’s Motion to Sever Counts 1
20 and 2 from Counts 3 Through 5 that does not exceed seventeen pages in length.
21          DATED this 15th day of February, 2019.
22
23                                                              A
                                                                Robert S. Lasnik
24                                                              United States District Judge
25
     Presented by:
26
27 /s/ Catherine L. Crisham
   Assistant United States Attorney
28

     Order Granting United States’ Motion to File a Response in Excess of 12 Pages      UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
     (UNITED STATES v. AUBREY TAYLOR / CR16-300 RSL) - 1
                                                                                         SEATTLE, WASHINGTON 98101
                                                                                               (206) 553-7970
